SCOTT BRISTER, Chief Justice,
dissenting.
As the majority and the trial judge agree, this case is a close one. That being true, I cannot say the judgment below was an abuse of discretion. Our record is quite bare — we do not have the police report or any witness statements, and of course have not had the benefit of hearing appellant George Roy Smith in person. Indeed, we know nothing about the circumstances, seriousness, or nature of the offenses alleged in this case. Rather than reverse a trial judge who presumably did know about such things, I respectfully dissent.
This case did not fall through a crack-it was dropped. While there is no evidence the prosecutor’s office intentionally delayed Smith’s trial, it certainly did nothing to make it speedy. The offense allegedly occurred on January 6, 1996. Smith was not indicted until July 9, 1998, over two and a half years later. One week later, efforts to locate him were abandoned for the next two and a half years. While the State faults Smith for not living at the residence address listed on the bond, there is no evidence he was attempting to evade apprehension. Nor is there any evidence he could not be reached through his employer, who posted his bond and for whom he worked throughout these years.
The case reappeared on the State’s radar screen only after Smith’s employer tried to get his bond money back. The trial judge insisted on a speedy trial, noting that the case was the oldest one on his docket. Nevertheless, four days before trial the State moved for a continuance because (1) the alleged victim of the burglary told the prosecutor no burglary occurred, and (2) the alleged victim of the assault had been subpoenaed but had not contacted the prosecutor.
I disagree with the majority’s balancing analysis on one point — that although Smith made a prima facie showing of prejudice, the State showed the prejudice was not serious. Smith testified without contradiction that John Mathis (his recently-deceased employer) was a former prison warden who would have testified favorably for him as to his character, truthfulness, nonviolence, and (if necessary) suitability for probation. I would assume most defendants in Brazos County do not have a former prison warden willing to stand as their character witness; undoubtedly, most do not have one post bond for them.
Nor would I fault Smith for failing to preserve Mathis’s testimony. In Webb v. State, there was no support for the defendant’s “bold assertion” that a dead witness would have been favorable to him; defense counsel had not even interviewed the witness in the twenty months between arrest and trial. 36 S.W.3d 164, 175 (Tex.App.Houston [14th Dist.] 2000, pet. ref'd). In this case, Smith’s counsel was appointed less than two months before trial, and we need not guess whether Mathis would have *555been supportive, given his willingness to put his pocketbook at risk.
I agree with the majority that Smith’s testimony about his efforts to contact the court, his memory loss, and the existence of other witnesses was vague, conclusory, and almost incredible — but not quite. Because Smith prevailed below, we must presume the trial court resolved any factual disputes in his favor, and defer to those implied findings if the record supports them. State v. Munoz, 991 S.W.2d 818, 821 (Tex.Crim.App.1999). With an opportunity to hear and observe Smith personally, and access to more information about the alleged offenses than appears in our record, the trial judge knew more about possible prejudice to Smith than we possibly can. Thus, I would affirm the judgment of the trial court.